         Case 1:19-mj-00148-RMM Document 1-1 Filed 06/03/19 Page 1 of 1



                                      STATEMENT OF FACTS

        On Saturday, June 1, 2019 at approximately 6:30 p.m., members of the Metropolitan Police
Department (MPD) Sixth District Crime Suppression Team (CST) were in a parking lot outside of 5131
Fitch Street Southeast in Washington, DC. The location is part of an apartment complex. While on foot,
Officer Weber observed a firearm accessory box for a laser in plain view in-between the driver’s seat and
center console of a 1997 beige Jeep Cherokee bearing DC tag FX8346. The vehicle was parked and
unoccupied.

        Officers called for a K9 unit and Officer Jewell and K9 Rocky responded to the scene. K9 Rocky
gave a positive indication for the presence of a firearm in the vehicle at 1858 hours. A search of the
vehicle was then conducted by officers. As officers were searching the vehicle, Tyrone Coleman
(Defendant Coleman) came into the parking lot and asked officers why they were in his car. Defendant
Coleman was stopped and detained in handcuffs. Further investigation revealed that the Jeep Cherokee
was registered to Defendant Coleman.

         Officers recovered a firearm from inside the glove box of the vehicle. The firearm is a black in
color Intratec Kel Tec Scorpion .22 caliber handgun with a serial number of 006085. At the time it was
recovered, the magazine was separated from the handgun. The magazine contained 13 rounds of .22
caliber ammunition and had a maximum capacity of 25 rounds. The firearm was also loaded with one .22
caliber round in the chamber. Also recovered from the glove box was a bag containing 75 loose rounds of
.22 caliber ammunition.

         A backpack was located inside the rear passenger compartment of the vehicle that contained
numerous pieces of mail matter addressed to Defendant Coleman. A second backpack was located in the
trunk area of the vehicle that was found to contain two loose rounds of .22 caliber ammunition and a birth
certificate for Defendant Coleman. There was also one loose round of .22 caliber ammunition recovered
from the driver’s side door panel. All of the ammunition recovered from the vehicle matched in caliber,
color and head stamp. There were also numerous shirts with Defendant Coleman’s name on them
recovered from the trunk area of the vehicle.

        A WALES/NCIC check of Defendant Coleman revealed he did not have a license to possess a
firearm in the District of Columbia. Defendant Coleman has previously be convicted of a crime
punishable by imprisonment for a term exceeding one year in the Superior Court of the District of
Columbia, docket number 2016 CF2 009375. There are no firearms manufactured in the District of
Columbia.



                                                         _________________________________
                                                         OFFICER NATHAN KING
                                                         METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JUNE, 2019.


                                                         ___________________________________
                                                         ROBIN M. MERIWEATHER
                                                         U.S. MAGISTRATE JUDGE
